322 S.W.2d 514 (1959)
C. M. GROGAN et al., Petitioners,
v.
J. G. GROGAN et al., Respondents.
No. A-6969.
Supreme Court of Texas.
February 11, 1959.
Rehearing Denied March 25, 1959.
Carney & Mays, Atlanta, for petitioners.
McClain & Harrell, Conroe, for respondents.
PER CURIAM.
This case involves the validity of two voting trust agreements. The trial court, sitting without a jury, entered a judgment holding both trusts to be invalid. The judgment was affirmed by the Court of Civil Appeals. Tex.Civ.App., 315 S.W.2d 34.
We do not believe the voting trusts to be invalid simply because H. N. Grogan, a settlor and the person for whose benefit it was found the trusts were executed, was himself a party to the agreements and was named as a trustee in them. See Boyer v. Nesbitt, 227 Pa. 398, 76 A. 103; De Marco v. Paramount Ice Corp., Sup., 102 N.Y.S.2d 692; Whiting v. Bryant, 102 Ohio App. 508, 131 N.E.2d 425; 5 Fletcher, Corporations, § 2091, p. 401 (rev. ed. 1952).
Nor do we think that the trusts were invalid merely because H. N. Grogan was the person who had the agreements drawn and who secured the signatures of most of the other settlors to the agreements.
Even though we feel the Court of Civil Appeals did not in all respects correctly declare the law, the application presents no error which requires reversal. The application for writ of error is Refused, No Reversible Error. Rule 483, Texas Rules of Civil Procedure.
SMITH, J., recused himself.